Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13G dated February 10, 2015 (including amendments thereto) with respect to the Common Stock of Walter Investment Management Corp.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: February 10, 2015 BAKER STREET CAPITAL L.P. By: Baker Street Capital GP, LLC General Partner By: /s/ Vadim Perelman Name: Vadim Perelman Title: Managing Member BASKERVILLE SPV, L.P. By: Baker Street Capital GP, LLC General Partner By: /s/ Vadim Perelman Name: Vadim Perelman Title: Managing Member BAKER STREET CAPITAL GP, LLC By: /s/ Vadim Perelman Name: Vadim Perelman Title: Managing Member BAKER STREET CAPITAL MANAGEMENT, LLC By: /s/ Vadim Perelman Name: Vadim Perelman Title: Managing Member /s/ Vadim Perelman VADIM PERELMAN
